PER CURIAM.
We affirm the trial court’s denial of the appellant’s rule 3.800(a) motion to correct an illegal sentence pursuant to Hersey v. State, 831 So.2d 679 (Fla. 5th DCA 2002). We certify conflict with Green v. State, 839 So.2d 748 (Fla. 2d DCA), review granted, Franklin v. State, Nos. SC03-413, SC03-532, 854 So.2d 659 (Fla. Sept. 19, 2003) (consolidating the appeals in Green and State v. Franklin, 836 So.2d 1112 (Fla. 3d DCA 2003), to review interdistrict conflict).
AFFIRMED; CONFLICT CERTIFIED.
SHARP, W: and PLEUS, JJ., concur.
SAWAYA, C.J., concurs and concurs specially, with opinion.